Citation Nr: 0925829	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to November 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008). 


FINDING OF FACT

The competent medical evidence of record does not show that a 
lung disorder, to include chronic obstructive pulmonary 
disease (COPD) is related to military service. 


CONCLUSION OF LAW

A lung disorder, to include COPD, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to adjudication 
of the Veteran's claim, a May 2007 letter satisfied the duty 
to notify provisions and included information on disability 
ratings and effective dates.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert.  granted sub nom.  Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209) 
(holding that although Veterans Claims Assistance Act of 2000 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

In this regard, the Board notes that while the RO did not 
inform the Veteran that his service treatment records were 
fire related in connection with his current claim for service 
connection, he was informed of this fact in connection with a 
June 2004 claim for service connection for other disorders.  
Specifically, in June 2004, the RO sent to the Veteran a 
letter notifying him that his service treatment records were 
fire related and requested that he submit any service 
treatment records in his possession, as well as the enclosed 
National Archives and Record Administration Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
In response, the Veteran submitted to the RO in August 2004 a 
statement in support of his claim, stating that he did not 
have any service treatment records in his possession and that 
"[he] ha[d] been told previously by NPRC that [his] military 
records were lost in the fire there in July, 1973."  
Therefore, the Board finds that the Veteran has not been 
prejudiced by the RO's failure to provide notice that his 
service treatment records were unavailable in connection with 
his current claim, as he has demonstrated actual knowledge of 
this fact.  See Sanders, 487 F.3d at 889.  

All identified and available VA treatment records and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In response to the Veteran's request included in his April 
2007 claim for service connection that the RO obtain his 
private treatment records, the RO sent to the Veteran an 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, VA Form 21-4142 (VA Form 21-
4142) in April 2007.  Upon receiving a completed VA Form 21-
4142, the RO obtained the private treatment records 
identified by the Veteran.  

In May 2007, the RO sent the Veteran a letter requesting 
information including his dates of medical treatment during 
service, rank and organization at the time of treatment, 
statements from any persons who knew him when he was in 
service and know of any disability he had while on active 
duty, records and statements from service medical personnel, 
employment physical examinations, medical evidence of 
treatment since service, pharmacy prescription records, and 
insurance examination reports.  The RO included another VA 
Form 21-4142 with this letter.  Subsequently, the Veteran 
notified the RO that he had no other information or evidence 
to give VA to substantiate his claim.  However, in an August 
2007 statement in support of his claim, the Veteran requested 
that the RO obtain x-rays taken during that same month at the 
VA Medical Center in Kansas City.  The Veteran's VA treatment 
records dated in March 2007 to August 2007 were obtained by 
the RO. 

The Veteran was not afforded a VA examination in connection 
with his claim for service connection.  VA must provide a 
medical examination and/or obtain an opinion when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the Veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the record is negative for any medical 
evidence that suggests a nexus between a lung disorder and 
the Veteran's military service.  The only evidence of record 
suggesting a nexus between a lung disorder and the Veteran's 
military service is the Veteran's lay statements that his 
lung disorder was caused by his exposure to smoke he inhaled 
while working in the field artillery in service.  
Additionally, the record is negative for any evidence of 
continuity of symptomatology.  Accordingly, VA's duty to 
provide a VA examination has not been triggered.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding that VA is 
not obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement).  

Inquiries conducted by the RO in November 2002, August 2004, 
September 2004, April 2005, and January 2006 included in the 
claims file indicate that the Veteran was in receipt of 
Social Security Administration (SSA) monthly benefits as of 
January 2001.  Therefore, VA has been effectively notified of 
the existence of records associated with the Veteran's 
application for said benefits.  Nevertheless, neither the 
Veteran nor his representative have independently submitted 
these records, asked VA for these records, or indicated the 
relevance of these records to the claim at issue herein.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) 
v. Brown, 9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992) (finding that "[w]hen 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the [Board] must seek to obtain these 
records.")(emphasis added).  Here, the Board finds that the 
SSA records are not relevant because there is no indication 
that SSA benefits were received in connection with a lung 
disorder.  Moreover, even if such benefits had been received 
in connection with a lung disorder, the question is not the 
extent to which this condition impacts his functioning, but 
whether a lung disorder was caused by his military service 
over fifty years ago.  Accordingly, there is no prejudice to 
the Veteran in not obtaining such records.

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in-service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims entitlement to service connection for a 
lung disorder.  In both his April 2007 claim and November 
2007 notice of disagreement, the Veteran stated that when 
firing weapons inservice, he was exposed to the smoke 
generated from the shell powder, and it is his belief that 
this caused his problem.  The Veteran also claimed in his 
November 2007 notice of disagreement that he was involved in 
fire fighting at ranges in service, and that a review of his 
service records would confirm his military occupational 
specialty and exposure to hazardous conditions.  Finally, in 
his May 2008 substantive appeal, the Veteran claimed that his 
condition was not identified prior to his discharge from 
service but again claimed that his service records would 
attest to his military specialty and exposure to those 
associated elements resulted in his present condition.  

The first evidence of record of complaints or findings of a 
lung disorder was more than 50 years subsequent to service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  The 
Veteran's private treatment records dated in June 2005 to 
July 2007 note various complaints of breathlessness.  First, 
in June 2005, the Veteran presented with leg pain and 
reported an inability to keep up with an exercise regime.  At 
that time, the Veteran reported that he had chronic 
breathlessness that was "about the same," and that "[h]e 
seem[ed] to be tiring a little more easily with his 
breathlessness."  An echocardiogram revealed ischemic 
cardiomyopathy with an ejection fraction estimated at 50 
percent and mild mitral stenosis and regurgitation.  An 
August 2006 private treatment record noted that lung uptake 
of thallium was at the upper limits of normal.  An August 
2006 private treatment record noted that the Veteran was 
limited in exercise tolerance and had exertional 
breathlessness.  Increased breathlessness was again reported 
in a February 2007 private treatment record. 

VA treatment records dated in March 2007 to August 2007 
indicate diagnoses of COPD.  

Initially, the Board finds that the Veteran has a current 
diagnosis of COPD.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (holding that the requirement of a current 
disability is satisfied at the time a claim for VA disability 
compensation is filed or during the pendency of that claim).  
However, the medical evidence of record does not support a 
finding of service connection for COPD.  First, with respect 
to inservice incurrence, as discussed above, the Veteran's 
service treatment records have been deemed fire related.  The 
Veteran was provided the opportunity by the RO to submit 
additional evidence in support of his claim for service 
connection, such as records from service medical personnel, 
medical evidence of treatment since service, and statements 
from people who knew him during service.  The Veteran 
responded that he did not have any more information in his 
possession.  

Although the record is completely negative for any 
complaints, diagnoses, or treatments for a lung disorder in 
service, the Veteran provided competent and credible lay 
statements that he was involved in the field artillery in 
service and was exposed to smoke generated from the shell 
powder.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Board finds that the Veteran's lay testimony is 
competent and credible evidence that he was exposed to smoke 
generated from shell powder inservice. 

However, the medical evidence of record does not support a 
nexus between any exposure to hazardous conditions inservice 
and the Veteran's current COPD.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability).  The medical evidence of record is 
completely negative for any indication that the Veteran has a 
lung disorder that is related to his active military service.  
With respect to the Veteran's statements, while they are 
competent evidence as to events and observations, they are 
not competent evidence as to the etiology of any current 
disorder.  See, e.g., Layno, 6 Vet. App. at 470.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the Veteran is not a physician, his statements are 
not competent evidence that a lung disorder, to include COPD, 
is the result of his exposure to hazardous conditions over 50 
years ago while in service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

As there is no medical evidence of record of a current lung 
disorder, to include COPD, that is related to the Veteran's 
military service, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lung disorder, to include COPD, is 
denied. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


